DISSENTING OPINION
KOELSCH, Circuit Judge.
I dissent. The bond in my estimation constituted security for the performance of particular obligations of the contractor and once the right of such obligees attached was beyond the reach of his general creditors. To that end the Arizona statute (Ariz.Rev.Stat.Ann. § 32-1152) provides (in part) that:
“ * * * D. The bonds required by this chapter shall be in favor of the state for the benefit of any person covered by this subsection. The bond shall be subject to claims by any person who, after entering into a construction contract with the principal is damaged by the failure of the principal to perform the contract or by any *349person furnishing labor or materials used in the direct performance of a construction contract. * * * ”
By this decision we deprive several secured creditors of vested rights.